Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-14 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-34 and 37-42 of copending Application No. 17250924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claim 1, the application claims a tethered temperature sensor for use Within a vehicle track, the sensor comprising: one or more sensors for measuring temperature located in a high strain and high temperature region of the vehicle track; circuitry configured to control and/or monitor the one or more sensors and located in a low strain and low temperature region of the vehicle track; a housing to contain the circuitry; an encapsulating material that fills an interior of the housing; a conductive tether embedded within the rubber track and configured to connect to the one or more sensors; and the conductive tether is comprised of a flexible conductive material and provides at least 300 percent elongation already claimed in claims 22 and 37 of copending Application No. 17250924.
Claim 2 of the instant application corresponds to claim 23 of the copending Application No. 17250924.
Claim 3 of the instant application corresponds to claim 24 of the copending Application No. 17250924.
Claim 4 of the instant application corresponds to claim 25 of the copending Application No. 17250924.
Claim 5 of the instant application corresponds to claim 26 of the copending Application No. 17250924.
Claim 6 of the instant application corresponds to claim 27 of the copending Application No. 17250924.
Claim 7 of the instant application corresponds to claim 28 of the copending Application No. 17250924.
Claim 8 of the instant application corresponds to claim 29 of the copending Application No. 17250924.

Claim 10 of the instant application corresponds to claim 31 of the copending Application No. 17250924.
Claim 11 of the instant application corresponds to claim 32 of the copending Application No. 17250924.
Claim 12 of the instant application corresponds to claim 33 of the copending Application No. 17250924.
Claim 13 of the instant application corresponds to claim 34 of the copending Application No. 17250924.
Claim 17 of the instant application corresponds to claim 38 of the copending Application No. 17250924.
Claim 18 of the instant application corresponds to claim 39 of the copending Application No. 17250924.
Claim 19 of the instant application corresponds to claim 40 of the copending Application No. 17250924.
Claim 20 of the instant application corresponds to claim 41 of the copending Application No. 17250924.
Claim 21 of the instant application corresponds to claim 42 of the copending Application No. 17250924.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rubber track" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For Examination on the merits, the claim will be interpreted as best understood.
Claims 2-21 are dependent on claim 1, these claims are rejected at least for the same reasons as to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 14-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (US 7563021) (hereinafter Ishihara) in view of Garvin et al. (US 2020/0042023) (hereinafter Garvin) in further view of Stewart (US 4787575) (hereinafter Stewart).

However Ichihara does not explicitly teach the antenna being a conductive tether embedded within the rubber track and the conductive tether being comprised of a flexible conductive material and providing at least 300 percent elongation.
Garvin teaches one or more sensors for measuring temperature (track sensor) (216) located in a high strain and high temperature region (lugs (214) and/or tread bar; see paragraph 0006) (“The rubber track of tracked machines may overheat during operation”; see paragraph 0003) of the vehicle track (endless track) (20) (see paragraphs 0028, 0031 and 0033) and the antenna being embedded within the rubber track (the track sensor (216) being embedded within the rubber track and wirelessly transmitting track temperature information to a sensor transceiver (218), therefore, it is understood that the sensor will have an antenna/transmitter in order to be able to send signals to the transceiver (218)) (see paragraph 0008, 0031 and Figure 2). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Ichihara with the antenna being a conductive tether embedded within the rubber track as taught by Garvin.  One would be motivated to make this combination in order to prevent failure, break or tear of the vehicle track by monitoring for over temperature and wirelessly transmit the track temperature. 
However Ichihara as modified by Garvin does not explicitly teach the antenna being a conductive tether being comprised of flexible conductive material.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the antenna as taught by the prior combination a conductive tether being comprised of flexible conductive material as taught by Stewart.  One would be motivated to make this combination in order to provide a flexible antenna resistant to breaking in harsh environments, to allow for transmitting a signal at a longer distance and for its capability of transmitting an electrical power to the sensor.
However Ichihara as modified by Garvin and Stewart does not explicitly teach the flexible conductive material providing at least 300 percent elongation.
Although, Ichihara as modified by Garvin and Stewart does not explicitly teach the flexible conductive material providing at least 300 percent elongation, the use of a particular material that is a flexible conductive material and provides at least 300 percent elongation, for the antenna, absent any criticality, is only considered to be the “optimum” material to make an antenna, that a person having ordinary skill in the art before the effective filing date of the claimed invention using routine experimentation would have found obvious to provide for the antenna as taught by the prior combination since it has been held to be a matter of obvious design choice and within the general kill of a worker in the in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.  One would be motivated to provide the conductive tether being comprised of a flexible conductive material and provides at least 300 percent elongation in order to satisfy the desired transmission characteristics of the device.
Regarding claim 2, Ichihara further teaches the conductive tether (antenna) configured to electrically connect the one or more sensors (temperature sensor) (9) to the circuitry (receiver unit) (15) (see Figures 1 and 2A and column 8, lines 59-67).
Regarding claim 3, Ichihara further teaches a transceiver (transmitter) (11) configured to transmit measured temperatures from the one or more sensors (temperature sensor) (9) (see Figure 1 and column 7, lines 15-18).

Regarding claim 5, Ichihara further teaches the transceiver (transmitter) (11) being configured to utilize radio frequency (RF) (radio transmitter) (see column 7, lines 15-17).
Regarding claim 6, the prior combination teaches all the limitations of claim 3.
However Ichihara as modified by Garvin and Stewart does not explicitly teach the transceiver being external to the housing.
Although, Ichihara as modified by Garvin and Stewart does not explicitly teach the transceiver being external to the housing, it would have been obvious to one with ordinary skill in art before the effective filing date of the claimed invention to provide the transceiver as taught by the prior combination being external to the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950). Providing the transceiver being external to the housing would be within the level of ordinary skill in the art.  Additionally, the transceiver will perform equally as well as being positioned internally.
Regarding claim 7, Ichihara further teaches the transceiver (transmitter) (11) is positioned within the housing (casing) (12) (see Figure 2A).
Regarding claim 8, Ichihara further teaches wherein the transceiver (transmitter) (11) is configured to transmit measured temperatures from the one or more sensors (temperature sensor) (9) and the circuitry (circuitry comprising (MPU) (19) and (receiver unit) (15)) to a remote tracking system (receiver) (10) (see Figure 1).
Regarding claim 9, Ichihara further teaches the remote tracking system (receiver) (10) being configured to generate an alert based on a selected alarm range of temperatures (generates the alert via alarm C) (see column 13, lines 54-59).
Regarding claim 10, the prior combination teaches all the limitations of claim 1.
However Ichihara as modified by Garvin and Stewart does not explicitly teach the circuitry being configured to determine a track temperature of a tread portion of the track based measurements of the one or more temperature sensors.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to configure the circuitry as taught by the prior combination to determine a track temperature of a tread portion of the track based measurements of the one or more temperature sensors as taught by Garvin.  One would be motivated to make this combination in order to prevent failure, break or tear of the vehicle track by monitoring for over temperature and wirelessly transmit the track temperature.
Regarding claim 12, the prior combination teaches all the limitations of claim 10.
However Ichihara as modified by Garvin and Stewart does not explicitly teach the time period being selected from a range of 10 milliseconds (ms) to 60 seconds.
Although, Ichihara as modified by Garvin and Stewart does not explicitly teach the time period being selected from a range of 10 milliseconds (ms) to 60 seconds; having the particular time interval/period/duration/range for temperature measurement, i.e. 10 milliseconds-60 seconds, absent any criticality, is only considered to be the “optimal” or “preferred” temperature measurement range, that a person having ordinary skill in the art before the effective filing date of the claimed invention would have found obvious to provide using routine experimentation, based, among other things, on the desired accuracy of the measurement and on desired interval the user would like to receive information, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, the prior combination teaches all the limitations of claim 1.
Stewart further teaches the flexible material comprising a plurality of flexible conductive elements (see Abstract and column 3, lines 13-37).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible material as taught by the prior combination as to comprise a plurality of conductive elements as taught by Stewart.  One would be motivated to make this combination in order to provide a flexible antenna resistant to breaking in harsh environments.  
Regarding claim 15, the prior combination teaches all the limitations of claim 1.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the conductive tether as taught by the prior combination being configured to operate as an antenna as taught by Stewart.  One would be motivated to make this combination in order to provide a flexible antenna resistant to breaking in harsh environments, to allow for transmitting a signal at a longer distance and for its capability of transmitting an electrical power to the sensor.
Regarding claim 17, Ichihara further teaches the one or more sensors (temperature sensor) (9) comprising one or more thermistors (see column 8, lines 38-40).
Regarding claim 18, the prior combination teaches all the limitations of claim 1.
However Ichihara as modified by Garvin and Stewart does not explicitly teach a power source configured to supply power for operation of the one or more sensors and the circuitry.
Garvin further teaches a power source (battery) configured to supply power for operation of the one or more sensors (track sensor) (216) and the circuitry (see paragraph 0033).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the tethered temperature sensor as taught by the prior combination with a power source configured to supply power for operation of the one or more sensors and the circuitry as taught by Garvin.  One would be motivated to make this combination in order to provide power to the temperature sensor as known in the art.
Regarding claim 19, the prior combination teaches all the limitations of claim 1.
However Ichihara as modified by Garvin and Stewart does not explicitly teach the power source being a battery.
Garvin further teaches the power source being a battery (battery) (see paragraph 0033).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the power source as taught by the prior combination with a with a battery as taught by Garvin.  One would be motivated to make this combination in order to provide power to the temperature sensor as known in the art.
Regarding claim 21, the prior combination teaches all the limitations of claim 1.

Garvin teaches the circuitry being configured to generate temperature during operation of the vehicle, therefore, it is understood that the temperature is sensed over time and/or over distance traveled (see paragraph 0035). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by the prior combination with the circuitry being configured to generate temperature during operation of the vehicle, therefore, it is understood that the temperature is sensed over time and/or over distance traveled as taught by Garvin.  One would be motivated to make this combination in order to prevent failure, break or tear of the vehicle track by monitoring for over temperature and allow a user to take appropriate action.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Garvin and Stewart as applied to claim 1 above, in further view of Adam (US 2006/0245914) (hereinafter Adam).
Regarding claim 11, the prior combination teaches all the limitations of claim 1.
However Ichihara as modified by Garvin and Stewart does not explicitly teach the circuitry determining a track temperature based on an average of measured temperatures from the one or more temperature sensors over a time period.
Adam teaches determining a temperature based on an average of measured temperatures from the one or more temperature sensors over a time period (see paragraph 0005).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry as disclosed by the prior combination to determine a track temperature based on an average of measured temperatures from the one or more temperature sensors over a time period as suggested by Adam.  One would be motivated to make this combination in order to obtain a temperature profile to be compared to a reference temperature profile, so as to determine an operational state change due to a sensor failure or an over temperature, as very well known in the art. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Garvin and Stewart as applied to claim 1 above, in further view of Richard et al. (US 2021/0173399) (hereinafter Richard).
Regarding claim 13, the prior combination teaches all the limitations of claim 1.
However Ichihara as modified by Garvin and Stewart does not explicitly teach the one or more sensors comprise an integrated circuit (IC).
Richard teaches the one or more sensors (sensors) (84) comprise an integrated circuit (IC) (see paragraphs 0007, 0131, 0175).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by the prior combination as to comprise an integrated circuit (IC) as taught by Richard.  One would be motivated to make this combination because temperature sensors comprising an integrated circuit are well known in the art for their accuracy and small size.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Garvin and Stewart as applied to claim 1 above, in further view of Todd et al. (US 2018/0265145) (hereinafter Todd).
Regarding claim 16, the prior combination teaches all the limitations of claim 1.
However Ichihara as modified by Garvin and Stewart does not explicitly the housing is comprised of metal.
Todd teaches the housing (capsule) being metal (aluminum) (see paragraph 0128).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the housing as taught by the prior combination with metal as taught by Todd.  One would be motivated to make this combination in order to provide a housing that allows the sensor components to withstand important pressure while operation of the vehicle with the track systems. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihara in view of Garvin and Stewart as applied to claim 1 above, in further view of Wirth et al. (US 2002/0148690)
Regarding claim 20, the prior combination teaches all the limitations of claim 18.
However Ichihara as modified by Garvin and Stewart does not explicitly teach the power source being configured to passively provide power to the one or more sensors.
Wirth teaches the power source being configured to passively provide power to the one or more sensors (see paragraph 0011).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to replace the power source as taught by the prior combination with a passive power to the sensor as taught by Wirth.  One would be motivated to make this combination in order to wirelessly provide power to the sensor. Additionally, both the passive and active power, will perform the same function of providing power to the sensor if one is replace with another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shick et al. (US 2005/0150283) directed to a method for monitoring a vehicle tire and a vehicle, and method for generating a vehicle tire interaction, model, vehicle diagnostic system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JANICE M SOTO/Examiner, Art Unit 2855



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855